Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a method of amplifying a mutant sequence from a sample comprising a plurality of wildtype sequences.
Group II, claims 10 and 11, drawn to a method of counting the amount of mutant sequences present in the sample in silico.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because 37 CFR 1.475 (b), states that claims drawn to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
(1) A product and a process of producing the product
(2) A product and a process of using the product
(3) A product, process of producing the product, and a process of using the product
(4) A process and an apparatus or means to carry out the process

An application containing claims to more or less than one of the “combinations of categories” of inventions set forth above, unity of invention might not be present. (MPEP 1850).
	Inventions of Group I and II are two separate methods, where Group I is performed in physical form, and Group II being performed in computer (i.e., in silico)1 and therefore, Group II is an additional method not included in the above-discussed single-category of invention, lacking unity of invention in pursuant to 37 CFR 1.475(b).  

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 3, 2021
/YJK/




    
        
            
        
            
        
            
        
            
    

    
        1 Sections [0076]-[0078] is clear that the removal of and “re-ligation” of molecular barcodes is not performed in physical form, but in the computer environment (“a FASTQ data file, which is a raw data having base sequence information was generated … the adaptor sequences and the molecular barcode sequences were removed from all the sequences in the FASTQ and the DNA molecular sequences were aligned in the human reference genome”